OPINION OF THE COURT
Per Curiam:
In this case, evidence of a proceeding under Article 15, Uniform Code of Military Justice, 10 USC § 815, in which the accused had been restricted as punishment, was admitted at sentencing. The decision of the Court of Military Review is affirmed. United States v Shamel, 22 USCMA —, — CMR — (June 22, 1973).
Chief Judge Darden would affirm the decision below for the reasons set forth in his separate opinion in United States v Alderman, 22 USCMA 298, 46 CMR 298 (1973).